DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments of claims 1-2, 8-10, 12-13, 19-25, 27-29, and 35-40 are acknowledged by the Examiner. 
Applicant’s cancelation of claims 3, 11, 14, 26, 30, and 41 is acknowledged by the Examiner. 
Applicant’s addition of new drawing figure 6 is acknowledged and accepted by the Examiner.
Applicant’s amendment of the specification is acknowledged and accepted by the Examiner.
Applicant’s addition of new drawing figure 6 has overcome the previous drawing objection. Therefore, the drawing objection has been withdrawn. 
Applicant’s amendment of the specification has overcome the previous specification objection. Therefore, the specification objection has been withdrawn.
Applicant’s amendments to the claims have overcome some the previous claim objections. Therefore, the claim objections will be described below. 
Applicant’s amendments to the claims have overcome some the previous rejections under 35 U.S.C. 112(B), but has also raised new 3.5 U.S.C. 112(b) issues. Therefore the rejections of claims 1-41 under 35 U.S.C. 112(b) will be described below.
Claims 1-2, 4-10, 12-13, 15-25, 27-29, and 31-40 are currently pending in the application.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to Applicant’s arguments that one of ordinary skill in the art would not look to Ritter to modify the disclosure of Satkowiak, examiner respectfully disagrees and asserts that while the references of Ritter and Satkowiak are drawn to solving different issues, the two references are analogous in that they both fabric sleeves to be worn on a person’s leg and to be used while the user is standing or walking. Therefore the modification to include the circumferential seam and the non-slip sole joined to the bottom of the fabric sleeve would have been obvious to reduce the likelihood that a person wearing the device would slip on a surface when using the device (see Ritter [0025]). Thus Examiner has established adequate motivation to why one of ordinary skill in the art would look to Ritter to modify the disclosure of Satkowiak.
With regards to Applicant’s arguments that Lohrer discloses an elastic bandage and therefore is non-analogous art and cannot be used to modify a covering such as the sleeve of the claimed invention or the disclosures of Satkowiak and Ritter. Examiner respectfully disagrees and asserts that while the reference of Lohrer may be “an elastic bandage” (see [0007]), the bandage is designed in the form of a sleeve or a tube (see [0007]) similar to the references of Satkowiak and Ritter. Further Lohrer is intended to be used on a user’s injured limb or injury prone limb (see [0001]). Thus Lohrer is considered to be analogous to the reference of Satkowiak because they both are intended to be used on an injured limb (see Satkowiak [0015]) and a modification to include the pocket would be obvious to one of ordinary skill in the art as established in the non-final rejection dated 12/22/2021.
	With regards to Applicant’s arguments that Lohrer fails to disclose the positioning of an ice pack so that the cooling effect is felt through an immobilization device, Examiner has established that as now combined Satkowiak as now modified by Ritter and Lohrer, being a device intended to be worn over an immobilization device, with similar exterior pockets capable of holding an ice pack, is capable of providing the intended use claim aspect of “positioning of an ice pack so that the cooling effect is felt through an immobilization device”.
With regards to Applicant’s arguments of claim 22, first in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Second, Examiner has established that the reference of Chalek is drawn to that of an analogous fabric sleeve, which when in use is a fabric sleeve in the shape of a tube (See Chalek [0031]; see figures 4-6) to envelop a limb (see figures 7-9 that the fabric sleeve of Chalek is intended to encircle any limb necessary). Lastly, Examiner has established that one of ordinary skill in the art would look to Chalek to have modified the combination of Satkowiak as modified by Ritter and Lohrer in order to have provided an improved fabric sleeve which would add the benefit of keeping the pocket and the contents of the pocket pressed to the user (see Chalek [0030] and Non final rejection page [0034]). Thus the structures are considered to be analogous and reasoning has been established as to why one of ordinary skill in the art would be motivated to combine the teachings of Chalek with that of Satkowiak as modified by Ritter and Lohrer.
In regards to Applicant’s arguments that Chalek, even in combination with Satkowiak, Ritter and Lohrer does not disclose “a pocket for attaching at least one ice pack…such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device”. Examiner respectfully disagrees. As established above Satkowiak as now modified by Ritter and Lohrer, being a device intended to be worn over an immobilization device, with similar exterior pockets capable of holding an ice pack, is capable of providing the intended use claim aspect of “positioning of an ice pack so that the cooling effect is felt through both the fabric sleeve and an immobilization device”. Thus the combination of Satkowiak as now modified by Ritter, Lohrer, and Chalek to move the pocket from an exterior to an interior position, would still read on the intended use of the device. 
Thus, the references of Satkowiak, Ritter, Lohrer, and Chalek will continued to be relied upon in the rejection below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, claim 1 recites the limitation “a means for attaching” and “a means for cinching” both of which utilize the nonce term “means” followed by functional language “for attaching and for cinching” respectively. Thus these limitations will be given their broadest reasonable interpretation.
With regards to “means for attaching”, after review of the Applicant’s specification the structure which corresponds to this means is a pocket or a flap. Thus means for attaching will be construed as such. 
With regards to “means for cinching” after review of the Applicant’s specification the structure which corresponds to this means is an elastic strap, drawstring, or strap comprising a hook and loop engagement. Thus means for cinching will be interpreted as such.
Claim Objections
Claims 1, 12, 27, 35-37 are objected to because of the following informalities:   
Claims 1, 12, 27, 35-37 all present the limitation “the sleeve”. As indicated in the previous action, these limitations, while not unclear as to what sleeve Applicant is referring to, should be amended to recite “the fabric sleeve” to maintain consistency with previously presented claim limitaitons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-13, 15-25, 27-29, and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 presents the limitations “a top of the immobilization device” in subsections a and d. Therefore, the recitation of “a top of the immobilization device” in subsection d is considered to be unclear as to whether or not it is a new top of the immobilization device or the same top of the immobilization device. For the purpose of examination, Examiner will interpret these as being the same “top of the immobilization device. 
Claim 12 presents the limitations “a top of the immobilization device” in line 8 and 10. Therefore, the recitation of “a top of the immobilization device” in line 10 is considered to be unclear as to whether or not it is a new top of the immobilization device or the same top of the immobilization device. For the purpose of examination, Examiner will interpret these as being the same “top of the immobilization device”.
Claim 12 presents the limitation of “is configured to extend a top of the immobilization device”. This limitation is considered to be unclear due to the fact that there is no modifier of extend i.e. extend above, below, left/right of, etc. For the purpose of examination, Examiner will interpret this limitation as extend above similar to claim 1.
Claim 27 presents the limitations “a top of the immobilization device” in line 8 and 10. Therefore, the recitation of “a top of the immobilization device” in line 10 is considered to be unclear as to whether or not it is a new top of the immobilization device or the same top of the immobilization device. For the purpose of examination, Examiner will interpret these as being the same “top of the immobilization device”.
Claim 29 contains the trademark/trade name Lycra®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex fabric and, accordingly, the identification/description is indefinite. For the purpose of examination, Examiner will interpret this limitation as “spandex”.
Claims 2, 4-10, 13, 15-25, 28, and 31-40 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-14, 16-19, 21, 23-25, 27-30, 32-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkowiak (US 2008/0195009 A1) in view of Ritter (US 2005/0215935 A1) and Lohrer (US 2007/0083140 A1).
In regards to claim 1, Satkowiak discloses a covering (1; see [0016]; see figure 4) for an immobilization device (see [0018] in reference to the embodiment shaped to fit over a user’s arm being sized to fit over a casted arm, thus the embodiment as seen in figure 4 is sized to fit over a user’s casted leg) to be worn over a wearer’s lower extremity (see [0006] and [0030]), comprising:
a fabric sleeve (10; see [0016]; see figure 4; see [0020] in reference to neoprene comprising spandex fabric material which may be used in formation of 10 10) with a single opening (12; see [0016]; see figure 4) and a single longitudinal seam (13; see [0021]; see figure 4) that configured to extend past a top of the immobilization device (cast; see [0019] in reference to 10 being manufactured to sufficiently cover and fit over a casted appendage, as such this is construed to mean the top (and therefore 13 which extends to the top) extends past the top of the user’s cast; see [0030] in reference to the sleeve is intended to prevent water from contacting the cast and the seam would therefore extend above the cast otherwise it would not function as intended);
a means for cinching (20; see [0016]; see figure 4) the single opening (12) of the sleeve (10) around the wearer’s shin, above a top of the immobilization device (see [0030] in reference to wearing 1 like they would a sock, and thusly be cinched around the user’s shin, sufficiently covering (and being positioned above the top) the cast and user’s appendage). 
Satkowiak does not disclose a non-slip sole joined to a bottom of the fabric sleeve by a single circumferential seam; 
a means for attaching at least one ice pack to the sleeve such that a cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device. 
However, Ritter teaches an analogous fabric sleeve (10; see [0023]; see figure 1) comprising an analogous single longitudinal seam (see figure 1); 
further comprising a non-slip sole (70; see [0025]; see figure 1-3) joined to the bottom of the fabric sleeve (10) by a single circumferential seam (see figures 1-3 that 70 is joined to 10 by a single circumferential seam) for the purpose of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak by including the non-slip sole joined to the bottom of the fabric sleeve by a single circumferential seam as taught by Ritter in order to have provided an improved fabric sleeve that would add the benefit of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]).
Satkowiak as now modified by Ritter still does not disclose a means for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
However, Lohrer teaches an analogous fabric sleeve (1; see [0024]; see figure 1) comprising a means for attaching (4; see [0026]; see figure 1-4) an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter by including the means for attaching as taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
As to the limitation, the means for attaching are for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an ice pack in the attachment means such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
In regards to claim 2, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve is manufactured from fabric with elastic properties (see [0020] in reference to spandex being used in the fabric sleeve).
In regards to claim 5, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is comprised of rubber (see Ritter [0025]).
In regards to claim 6, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is treated with fabric textile paint (see Ritter [0025] in reference to “painted on materials”; painted on materials which form the outsole are considered textile paint since the foot covering of Ritter is made from a textile (see Ritter [0030])).
In regards to claim 7, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose a pocket for holding a rechargeable battery pack. 
However, Lohrer further teaches a pocket (see figure 1 that sleeve 1 comprises an additional 4; see [0015] and [0026]; see figure 1-4) for holding an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching holding inserts (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter as now modified by Ritter and Lohrer by including the additional pocket for holding as further taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching holding inserts (see [0007]).
As to the limitation, the pocket for holding a rechargeable battery pack, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an rechargeable battery pack in the pocket such that the pocket holds a rechargeable battery pack. 
In regards to claim 8, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water resistant (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water resistant). 
In regards to claim 9, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above. 
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water repellant(see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water proof, which is construed to be water repellant, since waterproof materials are impervious to water and water-repellent is defined as not easily being penetrated by water and therefore a waterproof item is water-repellant). 
In regards to claim 10, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be waterproof (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to ensure that no water will leak through and therefore is construed to be waterproof). 
In regards to claim 12, Satkowiak discloses a covering (1; see [0016]; see figure 4) for an immobilization device (see [0018] in reference to the embodiment shaped to fit over a user’s arm being sized to fit over a casted arm, thus the embodiment as seen in figure 4 is sized to fit over a user’s casted leg) to be worn over a wearer’s lower extremity (see [0006] and [0030]), comprising:
a fabric sleeve (10; see [0016]; see figure 4; see [0020] in reference to neoprene comprising spandex fabric material which may be used in formation of 10 10) with a single opening (12; see [0016]; see figure 4) and a single longitudinal seam (13; see [0021]; see figure 4);
wherein an upper portion of the fabric sleeve (10) is configured to extend a top of the immobilization device (cast; see [0030] in reference to wearing 1 like they would a sock, and thusly be cinched around the user’s shin, sufficiently covering (and being positioned above the top) the cast and user’s appendage; see [0030] in reference to the sleeve is intended to prevent water from contacting the cast and the seam would therefore extend above the cast otherwise it would not function as intended); 
and wherein the single opening (12) is cinched around the wearer’s shin above a top of the immobilization device (see [0030] in reference to wearing 1 like they would a sock, and thusly be cinched around the user’s shin, sufficiently covering (and being positioned above the top) the cast and user’s appendage). 
Satkowiak does not disclose a non-slip sole joined to a bottom of the fabric sleeve by a single circumferential seam; 
a pocket for attaching at least one ice pack to the sleeve such that a cooling effect is felt by the wearer through both the fabric sleeve and the underlying immobilization device. 
However, Ritter teaches an analogous fabric sleeve (10; see [0023]; see figure 1) comprising an analogous single longitudinal seam (see figure 1); 
further comprising a non-slip sole (70; see [0025]; see figure 1-3) joined to the bottom of the fabric sleeve (10) by a single circumferential seam (see figures 1-3 that 70 is joined to 10 by a single circumferential seam) for the purpose of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak by including the non-slip sole joined to the bottom of the fabric sleeve by a single circumferential seam as taught by Ritter in order to have provided an improved fabric sleeve that would add the benefit of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]).
Satkowiak as now modified by Ritter still does not disclose a pocket for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
However, Lohrer teaches an analogous fabric sleeve (1; see [0024]; see figure 1) comprising a pocket for attaching (4; see [0026]; see figure 1-4) an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter by including the pocket for attaching as taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
As to the limitation, the pocket for attaching are for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an ice pack in the attachment means such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
In regards to claim 13, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve is manufactured from fabric with elastic properties (see [0020] in reference to spandex being used in the fabric sleeve).
In regards to claim 16, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is comprised of rubber (see Ritter [0025]).
In regards to claim 17, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is treated with fabric textile paint (see Ritter [0025] in reference to “painted on materials”; painted on materials which form the outsole are considered textile paint since the foot covering of Ritter is made from a textile (see Ritter [0030])).
In regards to claim 18, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose a pocket for holding a rechargeable battery pack. 
However, Lohrer further teaches a pocket (see figure 1 that sleeve 1 comprises an additional 4; see [0015] and [0026]; see figure 1-4) for holding an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching holding inserts (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter as now modified by Ritter and Lohrer by including the additional pocket for holding as further taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching holding inserts (see [0007]).
As to the limitation, the pocket for holding a rechargeable battery pack, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an rechargeable battery pack in the pocket such that the pocket holds a rechargeable battery pack. 
In regards to claim 19, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the single opening (12) of the fabric sleeve (10) is cinched around the wearers shin (see [0030]) with elastic (20; see [0023]; see figure 1; see [0025] in reference to 20 having elasticity to apply sufficient elastic force, and therefore is construed to be an elastic) joined circumferentially to the single opening (12) of the fabric sleeve (10; see Figure 4 that 20 is joined about the circumference of 12, and is intended to wrap and secure to the circumference of 12, and thus is construed to be joined circumferentially joined to 12).
In regards to claim 21, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the single opening (12) of the fabric sleeve (10) is cinched around the wearers shin (see [0030]) with a hook and loop attachment mechanism (20; see [0023]; see figure 1) joined circumferentially to the single opening (12) of the fabric sleeve (10; see Figure 4 that 20 is joined about the circumference of 12, and is intended to wrap and secure to the circumference of 12, and thus is construed to be joined circumferentially joined to 12).
In regards to claim 23, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water resistant (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water resistant). 
In regards to claim 24, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water repellant(see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water proof, which is construed to be water repellant, since waterproof materials are impervious to water and water-repellent is defined as not easily being penetrated by water and therefore a waterproof item is water-repellant). 
In regards to claim 25, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be waterproof (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to ensure that no water will leak through and therefore is construed to be waterproof). 
In regards to claim 27, Satkowiak discloses a covering (1; see [0016]; see figure 4) for an immobilization device (see [0018] in reference to the embodiment shaped to fit over a user’s arm being sized to fit over a casted arm, thus the embodiment as seen in figure 4 is sized to fit over a user’s casted leg) to be worn over a wearer’s lower extremity (see [0006] and [0030]), comprising:
a fabric sleeve (10; see [0016]; see figure 4; see [0020] in reference to neoprene comprising spandex fabric material which may be used in formation of 10 10) with a single opening (12; see [0016]; see figure 4) and a single longitudinal seam (13; see [0021]; see figure 4);
wherein an upper portion of the fabric sleeve (10) configured to extend past the top of the immobilization device (cast; see [0030] in reference to wearing 1 like they would a sock, and thusly be cinched around the user’s shin, sufficiently covering (and being positioned above the top) the cast and user’s appendage); 
and wherein the single opening (12) is cinched around the wearer’s shin above a top of the immobilization device (see [0030] in reference to wearing 1 like they would a sock, and thusly be cinched around the user’s shin, sufficiently covering (and being positioned above the top) the cast and user’s appendage; see [0030] in reference to the sleeve is intended to prevent water from contacting the cast and the seam would therefore extend above the cast otherwise it would not function as intended). 
Satkowiak does not disclose a non-slip sole joined to a bottom of the fabric sleeve by a single circumferential seam; 
a flap for attaching at least one ice pack to the sleeve such that a cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device. 
However, Ritter teaches an analogous fabric sleeve (10; see [0023]; see figure 1) comprising an analogous single longitudinal seam (see figure 1); 
further comprising a non-slip sole (70; see [0025]; see figure 1-3) joined to the bottom of the fabric sleeve (10) by a single circumferential seam (see figures 1-3 that 70 is joined to 10 by a single circumferential seam) for the purpose of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak by including the non-slip sole joined to the bottom of the fabric sleeve by a single circumferential seam as taught by Ritter in order to have provided an improved fabric sleeve that would add the benefit of decreasing the likelihood that a person wearing the device would slip on a surface when using the device (see [0025]).
Satkowiak as now modified by Ritter still does not disclose a flap for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
However, Lohrer teaches an analogous fabric sleeve (1; see [0024]; see figure 1) comprising a flap for attaching (7; see [0029]; see figure 1-4) an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter by including the flap for attaching as taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching an insert that provides a corrective, supporting, stress-relieving purpose (see [0007]).
As to the limitation, the means for attaching are for attaching at least one ice pack to the sleeve such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an ice pack in the attachment means such that the cooling effect is felt by the wearer through both the sleeve and the underlying immobilization device.
In regards to claim 28, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Lohrer further discloses wherein the flap (7 of Lohrer) is secured by a hook and loop attachment mechanism (see Lohrer [0029]) at least one button, or at least one snap.
In regards to claim 29, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve is spandex (see 112b interpretation above; see [0020] in reference to spandex being used in the fabric sleeve).
In regards to claim 32, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is treated with fabric textile paint (see Ritter [0025] in reference to “painted on materials”; painted on materials which form the outsole are considered textile paint since the foot covering of Ritter is made from a textile (see Ritter [0030])).
In regards to claim 33, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter further discloses wherein the non-slip sole (70 of Ritter) is comprised of rubber (see Ritter [0025]).
In regards to claim 34, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose a pocket for holding a rechargeable battery pack. 
However, Lohrer further teaches a pocket (see figure 1 that sleeve 1 comprises an additional 4; see [0015] and [0026]; see figure 1-4) for holding an insert (3; see [0025]; see figure 1) for the purpose of providing a means for attaching holding inserts (see [0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric sleeve as disclosed by Satkowiak as now modified by Ritter as now modified by Ritter and Lohrer by including the additional pocket for holding as further taught by Lohrer in order to have provided an improved fabric sleeve that would add the benefit of providing a means for attaching holding inserts (see [0007]).
As to the limitation, the pocket for holding a rechargeable battery pack, it is understood by the ordinary artisan that Satkowiak as now modified by Ritter and Lohrer’s device is fully capable of receiving an rechargeable battery pack in the pocket such that the pocket holds a rechargeable battery pack. 
In regards to claim 35, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the single opening (12) of the fabric sleeve (10) is cinched around the wearers shin (see [0030]) with elastic (20; see [0023]; see figure 1; see [0025] in reference to 20 having elasticity to apply sufficient elastic force, and therefore is construed to be an elastic) joined circumferentially to the single opening (12) of the sleeve (10; see Figure 4 that 20 is joined about the circumference of 12, and is intended to wrap and secure to the circumference of 12, and thus is construed to be joined circumferentially joined to 12).
In regards to claim 37, Satkowiak as now modified by Ritter and Lohrer discloses the as discussed above.
Satkowiak further discloses wherein the single opening (12) of the fabric sleeve (10) is cinched around the wearers shin (see [0030]) with a hook and loop attachment mechanism (20; see [0023]; see figure 1) joined circumferentially to the single opening (12) of the sleeve (10; see Figure 4 that 20 is joined about the circumference of 12, and is intended to wrap and secure to the circumference of 12, and thus is construed to be joined circumferentially joined to 12).
In regards to claim 38, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water resistant (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water resistant). 
In regards to claim 39, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be water repellant(see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to be water proof, which is construed to be water repellant, since waterproof materials are impervious to water and water-repellent is defined as not easily being penetrated by water and therefore a waterproof item is water-repellant). 
In regards to claim 40, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak further discloses wherein the fabric sleeve (10) is treated to be waterproof (see [0021] in reference to treating 13 (and therefore 10) with adhesive or chemicals to ensure that no water will leak through and therefore is construed to be waterproof).
Claims 4, 15, 20, 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkowiak (US 2008/0195009 A1) in view of Ritter (US 2005/0215935 A1) and Lohrer (US 2007/0083140 A1) as applied to claims 1-3, 5-6, 8-10, 12-14, 16-17, 21, 23-25, 27-30, 32-33, 37-40 above, and further in view of Fequet et al.  (US 2019/0209386 A1) (hereinafter Fequet).
In regards to claim 4, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the non-slip sole is a treaded sole. 
However, Fequet teaches an analogous an analogous covering (device as seen in figure 1; see [0017]) for an immobilization device (cast; see [0017]; see figure 1);
comprising an analogous fabric sleeve (2; see [0017]; see figure 1) wherein the sleeve comprises an analogous non-slip sole (8; see [0020]; see figure 1);
wherein the non-slip sole (8) is a treaded sole (see [0012]) for the purpose of frictionally engaging the ground (see [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-slip sole as disclosed by Satkowiak as now modified by Ritter and Lohrer by further modifying the non-slip sole to include treading as taught by Fequet in order to have provided an improved slip resistant sole that would add the benefit of frictionally engaging the ground (see [0020]) and to provide channels for fluid to disperse to such that the rubber of the sole can fully engage with the ground the user is walking on (similar to tires on a car).
 In regards to claim 15, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the non-slip sole is a treaded sole. 
However, Fequet teaches an analogous an analogous covering (device as seen in figure 1; see [0017]) for an immobilization device (cast; see [0017]; see figure 1);
comprising an analogous fabric sleeve (2; see [0017]; see figure 1) wherein the sleeve comprises an analogous non-slip sole (8; see [0020]; see figure 1);
wherein the non-slip sole (8) is a treaded sole (see [0012]) for the purpose of frictionally engaging the ground (see [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-slip sole as disclosed by Satkowiak as now modified by Ritter and Lohrer by further modifying the non-slip sole to include treading as taught by Fequet in order to have provided an improved slip resistant sole that would add the benefit of frictionally engaging the ground (see [0020]) and to provide channels for fluid to disperse to such that the rubber of the sole can fully engage with the ground the user is walking on (similar to tires on a car).
In regards to claim 20, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the single opening of the fabric sleeve is cinched around the wearer’s shin with a drawstring joined circumferentially to the single opening of the fabric sleeve.
However, Fequet teaches an analogous an analogous covering (device as seen in figure 1; see [0017]) for an immobilization device (cast; see [0017]; see figure 1);
comprising an analogous fabric sleeve (2; see [0017]; see figure 1) wherein the sleeve comprises an upper opening (12; see [0023]; see figure 1); 
 wherein the single opening (12) of the fabric sleeve (2) is cinched around the wearer’s shin (see figure 1) with a drawstring (14; see [0023]; see figure 3) joined circumferentially to the single opening (12) of the fabric sleeve (2; see figure 3) for the purpose of providing a means that can be snugly tied around the wearer’s leg to a desired tightness which prevents material or debris from entering into, or coming in contact with the user’s brace or cast (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cinching mechanism as disclosed by Satkowiak as now modified by Ritter and Lohrer by substituting the cinching mechanism of Satkowiak for the drawstring joined circumferentially to the upper opening of the sleeve as taught by Fequet in order to have provided an improved upper opening of the sleeve that would add the benefit of providing a means that can be snugly tied around the wearer’s leg to a desired tightness which prevents material or debris from entering into, or coming in contact with the user’s brace or cast (see [0023]).
In regards to claim 31, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the non-slip sole is a treaded sole. 
However, Fequet teaches an analogous an analogous covering (device as seen in figure 1; see [0017]) for an immobilization device (cast; see [0017]; see figure 1);
comprising an analogous fabric sleeve (2; see [0017]; see figure 1) wherein the sleeve comprises an analogous non-slip sole (8; see [0020]; see figure 1);
wherein the non-slip sole (8) is a treaded sole (see [0012]) for the purpose of frictionally engaging the ground (see [0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-slip sole as disclosed by Satkowiak as now modified by Ritter and Lohrer by further modifying the non-slip sole to include treading as taught by Fequet in order to have provided an improved slip resistant sole that would add the benefit of frictionally engaging the ground (see [0020]) and to provide channels for fluid to disperse to such that the rubber of the sole can fully engage with the ground the user is walking on (similar to tires on a car).
In regards to claim 36, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the single opening of the fabric sleeve is cinched around the wearer’s shin with a drawstring joined circumferentially to the single opening of the sleeve.
However, Fequet teaches an analogous an analogous covering (device as seen in figure 1; see [0017]) for an immobilization device (cast; see [0017]; see figure 1);
comprising an analogous fabric sleeve (2; see [0017]; see figure 1) wherein the sleeve comprises an upper opening (12; see [0023]; see figure 1); 
 wherein the single opening (12) of the fabric sleeve (2) is cinched around the wearer’s shin (see figure 1) with a drawstring (14; see [0023]; see figure 3) joined circumferentially to the upper opening (12) of the sleeve (2; see figure 3) for the purpose of providing a means that can be snugly tied around the wearer’s leg to a desired tightness which prevents material or debris from entering into, or coming in contact with the user’s brace or cast (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cinching mechanism as disclosed by Satkowiak as now modified by Ritter and Lohrer by substituting the cinching mechanism of Satkowiak for the drawstring joined circumferentially to the upper opening of the sleeve as taught by Fequet in order to have provided an improved upper opening of the sleeve that would add the benefit of providing a means that can be snugly tied around the wearer’s leg to a desired tightness which prevents material or debris from entering into, or coming in contact with the user’s brace or cast (see [0023]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satkowiak (US 2008/0195009 A1) in view of Ritter (US 2005/0215935 A1) and Lohrer (US 2007/0083140 A1) as applied to claims 1-3, 5-6, 8-10, 12-14, 16-17, 21, 23-25, 27-30, 32-33, 37-40 above, and further in view of Chalek (US 2003/0055366 A1).
In regards to claim 22, Satkowiak as now modified by Ritter and Lohrer discloses the invention as discussed above.
Satkowiak as now modified by Ritter and Lohrer does not disclose wherein the pocket for attaching at least one ice pack to the fabric sleeve is an interior pocket. 
However, Chalek discloses an analogous fabric sleeve (10; see [0028]; see figure 1) comprising an analogous pocket (14; see [0028]; see figure 1) for attaching at least one ice pack (23; see [0028] and [0036]) to the fabric sleeve (10; see figure 1) is an interior pocket (see [0030]; see3 figures 4-6) for the purpose of keeping the pocket and the contents of the pocket pressed to the user (see [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of the fabric sleeve as disclosed by Satkowiak as now modified by Ritter and Lohrer by positioning the pocket on the interior of the fabric sleeve as taught by Chalek in order to have provided an improved fabric sleeve that would add the benefit of keeping the pocket and the contents of the pocket pressed to the user (see [0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gadlage (US 2011/0282254 A1) teaches an analogous covering (200; see [0029]; see figure 3) for an immobilization device (10; see [0020]; see figure 1); further comprising a fabric sleeve (202; see [0029]; see figure 3).
further comprising a pocket (204; see [0029]; see figure 3) for the purpose of enabling a user to carry any number of articles the user needs to carry (see [0029]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL A MILLER/Examiner, Art Unit 3786       


/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786